Citation Nr: 0328982	
Decision Date: 10/24/03    Archive Date: 11/04/03

DOCKET NO.  02-13 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee



THE ISSUES

1.  Entitlement to service connection for residuals of a 
right knee injury.

2.  Entitlement to service connection for arthritis of the 
left knee.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Jessica J. Wills, Law Clerk


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, that denied the benefits sought on 
appeal.  The veteran, who had active service from October 
1966 to September 1968, appealed that decision to the BVA, 
and the case was referred to the Board for appellate review.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002)).  The VCAA provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim for a 
benefit provided there is a reasonable possibility that such 
assistance will aid in substantiating the claim.  Such 
assistance includes providing the claimant a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  38 U.S.C.A. § 5103(A) (West 2002).  In this case, 
such an examination is necessary.  

The veteran essentially asserts that his current bilateral 
knee disorder is the result of at least two factors.  He 
argues that he sustained injuries to the left and right knees 
in service in November 1967 which caused scar tissue to form 
and which was a direct cause of the arthritis in his knees.  
However, he also asserts, in a statement received in July 
2002, that the lack of mobility in his hips caused by gunshot 
wounds have a "direct bearing" on the arthritis that he has 
in his knees.  He concluded that "[a]ll medical research 
indicates that old injuries forming scar tissue, and improper 
balance of weight on joints will cause arthritis."  The 
Board notes that service connection has been established for 
residuals of gunshot wounds of the right hip.  Thus, is 
appears that the veteran is also requesting consideration of 
service connection on a secondary basis. 

The Board notes further, that the veteran was not afforded a 
VA examination in connection with his claim for service 
connection for residuals of a right knee injury and for 
arthritis of the left knee.  Although the veteran was 
provided VA examinations in May 2002, these examination 
reports do not address the veteran's knees.  Service medical 
records show that the veteran injured his left knee and was 
placed on a restricted profile.  The veteran claims he 
injured his right knee during the same incident.  Private 
medical records dated from December 1994 to August 2002 
indicate that the veteran has been diagnosed with 
chondromalacia right patella and osteoarthritis of the knees.  
In August 2002, William Kenneth Bell, M.D. stated that the 
veteran's "history of injury in 1967 landing directly on the 
anterior knees certainly may have contributed to this 
progression of the arthritic process."  Thus, the Board 
finds that a VA examination is necessary in determining the 
etiology of the veteran's knee disorders.

As a final matter, the Board notes that by VA letter dated in 
January 2002, the RO did notify the veteran of the VCAA in 
connection with his claim for service connection for post-
traumatic stress disorder (PTSD) and residuals of wounds 
which was later determined to encompass the veteran's 
bilateral knee claim.  The veteran was informed that he had 
60 days from the date of that letter to submit additional 
evidence to the RO.  The United States Court of Appeals for 
Veterans Claims (Court) has mandated that VA ensure strict 
compliance with the provisions of the VCAA.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) (holding that the 
statute, 38 U.S.C.A. § 5103(a), and the regulation, 38 C.F.R. 
§ 3.159, require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).  The 
Board also acknowledges the recent decision by the United 
States Court of Appeals for the Federal Circuit, which has 
bearing on the notice obligation required by the VCAA.  See 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003).  On remand, the RO should ensure compliance with 
all applicable legal criteria.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, this case is REMANDED for 
the following actions:

1.  The RO should consider the 
veteran's claims under the VCAA.  In 
doing so, the RO is asked to ensure 
that the notification and assistance 
requirements of the VCAA are satisfied, 
including notifying the veteran of the 
information or evidence necessary to 
substantiate a claim and the division 
of responsibilities between the VA and 
the veteran for obtaining this 
evidence.  The RO must ensure that all 
VCAA notice obligations are satisfied 
in accordance with Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), the 
recent decision in Paralyzed Veterans 
of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003), as 
well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A, (West 2002), and any other 
applicable legal precedent. 

2.  The veteran should be afforded a VA 
examination to ascertain the nature and 
etiology of any bilateral knee disorder 
that may be present.  Any and all 
indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished.  The examiner 
is requested to review all pertinent 
records associated with the claims 
file, and offer an opinion as to 
whether it is at least as likely as not 
that any current right and/or left knee 
disorder is causally or etiologically 
related to the veteran's military 
service.  The examiner should also 
indicate whether it is at least as 
likely as not that a current left 
and/or right knee disorder is caused by 
or permanently aggravated by the 
veteran's service-connected right hip 
residuals of gunshot wounds.  A clear 
rationale for all opinions would be 
helpful and a discussion of the facts 
and medical principles would be of 
considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2002), 
copies of all pertinent records must be 
made available to the examiner for 
review.

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  In readjudicating the claim, the RO must consider 
the provisions of 38 C.F.R. § 3.310 (2002) regarding 
secondary service connection.  If the benefit sought is not 
granted, the veteran and his representative should be 
furnished a Supplemental Statement of the Case and be 
afforded a reasonable opportunity to respond before the 
record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.


	                  
_________________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




